 1                                                                 JS-6
 2

 3

 4

 5

 6

 7

8                             UNITED STATES DISTRICT COURT

 9                            CENTRAL DISTRICT OF CALIFORNIA

10

11   DERMOND JACKSON, an Individual,            Case No.: 5:17-02403 ADS

12                       Plaintiff,

13                       v.
                                                JUDGMENT OF DISMISSAL
14   NANCY A. BERRYHILL, Acting
     Commissioner of Social Security,
15
                         Defendant.
16

17         In accordance with the Memorandum Opinion and Order of Remand, Dkt. No.

18   22, filed concurrently herewith,

19         IT IS ORDERED AND ADJUDGED that the decision of the Commissioner of

20   Social Security is AFFIRMED, and this action is DISMISSED with prejudice.

21   DATE: January 9, 2019

22
                                              /s/ Autumn D. Spaeth
23                                      THE HONORABLE AUTUMN D. SPAETH
                                        United States Magistrate Judge
24



                                              -1-
